Title: To James Madison from James Monroe, 27 October 1814
From: Monroe, James
To: Madison, James


        
          Department of State Oct. 27. 1814
        
        The acting Secretary of State to whom was referred the Resolution of the House of Representatives of the 15th inst, has the honor of submitting to the President the accompanying papers marked Nos. 1. 2. 3 and 4. as containing the information which is presumed to be called for by the said Resolution. Respectfully submitted
        
          Jas. Monroe
        
       